RESOLUCIÓN
El Hon. Jimmy Villalobos González, Juez de la Sala Superior de Arecibo del Tribunal de Primera Instancia de Puerto Rico, remitió a este Tribunal, “para la acción corres-pondiente”, la Resolución de 6 de octubre de 2005, refe-rente a la conducta observada por el Ledo. Gilberto Salas Arana ante el mencionado tribunal de instancia.
Un examen de la resolución revela que la conducta en controversia se refiere a la contumaz negativa del mencio-nado abogado de pagar un arancel de suspensión de una vista que estaba señalada ante dicho foro judicial y que tuvo que ser suspendida por su causa. No hay duda alguna del hecho de que el licenciado Salas Arana, al así actuar, ha incurrido en conducta que amerita acción disciplinaria.
Aun cuando la acción del juez Villalobos González es similar a la de otros jueces que han referido a este Tribunal situaciones de igual naturaleza, consideramos necesario recalcar y reiterar el poder que poseen los jueces del Tribunal de Primera Instancia de hacer cumplir sus órdenes sin necesidad de referirnos estas situaciones. A esos efectos, en E.L.A. v. Asoc. de Auditores, 147 D.P.R. 669, 681 (1999), expresamos que:
La base jurídica para el procedimiento de desacato en Puerto Rico proviene de tres (3) fiientes, según han sido interpretadas por nuestra jurisprudencia, las cuales están fundadas en el poder inherente de los tribunales para hacer cumplir sus órdenes. Los tribunales tendrán poder, entre otros, para man-tener y asegurar el orden en su presencia y en los procedi-mientos ante su consideración, para hacer cumplir sus órde-nes, sentencias y providencias, y para realizar u ordenar cualquier acto que resulte necesario a fin de cumplir a cabali-dad sus funciones. 4 L.P.R.A. secs, la y 362a. Para el ejercicio efectivo de las facultades antes, enumeradas],] la ley les auto-riza a castigar por desacato. (Enfasis suplido.) 4 L.P.R.A. sec. 362b.
*506En vista de lo antes expuesto, devolvemos el asunto a la Sala Superior de Arecibo del Tribunal de Primera Instan-cia para la acción de desacato correspondiente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo